Title: To Thomas Jefferson from Joseph Sessions, 25 October 1807
From: Sessions, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            Adams County M.T.Octr. 25th. 1807.
                        
                        We the officers commanding the first regiment of militia in the Mississippi Territory, Beg leave to represent
                            to your consideration a serious and unwarrantable attack upon our military and political feelings—
                        When we received the commissions which enlisted us in the service of the Territory, and thereby held in
                            readiness to serve the United States, we presumed that the tenure of those Commissions were fixed by the laws of this
                            Territory and subject to no other controul than that which is contemplated in the rules and articles of war, as adopted by
                            the Congress of yo United States—but Sir in this expectation we have been greatly deceived, our military pride has been
                            wantonly insulted, and our Political opinions trampled into Contempt. 
                  By the statute of this Territory, which we humbly
                            conceive to be the rule of conduct as well for the Governor as the humblest peasant, Officers are made arrestable by the
                            Governor or their superior officers and triable by Court Martial—Thus then the Governor is armed by the law with the only
                            powers which he as a Republican magestrate ought to possess—
                        With this power why and how fair is it warrantable for the Governor to treat the laws with silent contempt and resort to
                            prerogative for authority when he amply possesses it from the people, and approved as coming in that way by his own
                            signature. This he done, this he has dared to do by the removal of the Colo. of the 1st. Regmt. without a charge, without
                            a Trial—and what is his pretext for this outrage?—We are told that affidavits have been obtained secretly, from persons
                            unknown, and as we believe corruptly and are shamefully withheld from the accused. Behold Sir a spanish Inquisition,
                            persons, of what character not known, taken to some secret cell, or privately suborned to swear to something on which an
                            American officer is dismised from the service of His country and the honor of his Rank—Can the beloved Jefferson, he who
                            pened the Declaration of that Independence which we now so eminently feel & enjoy, can he hear the detail of this
                            despotick act and yet approve—your Fellow Citizens of the 1st. Regmt. of the militia of the M.T. calculate on such an
                            honorable investigation of this subject as your Justice shall prescribe.
                        Should the President of the United States require the character of the officer whose injury we so sensibly
                            feel, and participate, then we shall be particularly happy and shall be able, to usher to the public View a man of long
                            and well tried patriotism a soldier and Republican Citizen—In the order for a detachment to march to Natchitoches Colo
                            Claiborne evined the strongest devotion to the will of his Goverment, and in
                            that short campaign won the Confidence and affections of officers and men.
                        At a more interesting crisis when all the west, was aroused with fears and alarms of Treason Colo. Claiborne
                            was again summoned by the acting Governor to lead the patriots against the traitor, every friend to his country relied on
                            his integrity as a politicean and his ability as a soldier and an Officer, In the Camp on the march He partook of every
                            fatigue and yet preserved the dignity of the officer in the Correctness of his descepline as an evidence of his Skill in
                            the management of his men he returned from both those expeditions amidst the warmest applause of his men and officers and
                            in every case obtained the entire approbation of the Executive.
                        With these convictions, with these unequivocal proofs of the worth of this excellent officer, our feelings
                            has prompted us to approach your Excellency with a hope that whatever may have been forwarded against him either be
                            discredeted or suspended for trial,—
                        Your Excellency might enquire why the Governor alone should be blind to the Value of this officer, to this we
                            can only reply, that we have long since believed that Governor Williams has changed his Politicks and—embraces, every
                            opportunity to change his officers, indeed we have no hesitation in offering an opinion that he has a total distaste to
                            every thing like republicanism, and we pledge ourselves that the foregoing statement and circumstances are true on the
                            honor of the officers of the 1s Regmt. of Militia Mississippi Territory.—
                        
                            Joseph Sessions late
                            Major of the 1st. Regmt of Militia of M. Territory—
                            [
                                and 16 other signatures]
                        
                    